UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 31, 2014 Chase Packaging Corporation (Exact name of registrant as specified in its charter) Texas 0-21609 93-1216127 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 636 River Road Fair Haven, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 741-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. Effective August 31, 2014, Chase Packaging Corporation (the “Company”) entered into an amendment to its warrant agreements to extend the expiration date of the warrants from September 7, 2014 until September 7, 2015. The exercise price and all other terms of the original warrant agreement remain the same. Holders of the warrants who entered into the amendment with the Company include the following affiliates of the Company: (i) William J. Barrett, secretary and director of the Company, and his wife; (ii) Edward L. Flynn, director of the Company, and his wife; (iii) Herbert M. Gardner, vice president and director of the Company; (iv) Ann C.W. Green, chief financial officer and assistant secretary of the Company; and (v) Allen T. McInnes, chairman of the board, president and treasurer of the Company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHASE PACKAGING CORPORATION Date: September 5, 2014 By: /s/ Ann C.W. Green Ann. C.W. Green Chief Financial Officer 3
